[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM RE: MOTION #166 AND MOTION #171
1. CHILD SUPPORT — The court finds the presumptive amount in the Child Support Guidelines to be $247.00 (based upon $803.00 per week income for the plaintiff and $940.00 per week income for the defendant). The defendant is ordered to pay child support in the amount of $247.00 per week, retroactive to January 7, 2001, pursuant to an immediate wage withholding order.
2. ARREARAGE — The court finds a child support arrearage of $650 per week and orders the defendant to pay $25.00 per week on said arrearage pursuant to an immediate wage withholding order until fully paid. CT Page 4024
3. ALIMONY — The defendant is ordered to pay alimony in the amount of $100 per week, retroactive to January 7, 2001, which is a modification of the amount but not the terms of the original court order. Said payments are to be — made pursuant to an immediate wage withholding order.
4. MONITORING — The defendant is ordered to furnish the plaintiff, on the first day of each month, all pay stubs and other information regarding income received during the previous month. The matter of child support and alimony will be reviewed at the short calendar on August 19, 2002 to determine if any adjustment to the payments would be appropriate. Both parties reserve the right to request that payments be retroactive to the date of a change in income status. Any payments made on a voluntary basis shall be a credit against any future retroactive order of the court. Also, both parties reserve the right to request an earlier hearing date on the filing of an appropriate motion.
5. MEDICAL INSURANCE AND EXPENSE — The plaintiff is ordered to maintain the medical insurance she now has in force for the benefit of the minor children. All unreimbursed medical and dental expenses incurred by the children shall be shared 67% by the plaintiff and 33% by the defendant. This order is subject to future modification.
6. TAX EXEMPTIONS — Commencing with calendar year 2001, the plaintiff is awarded the dependency exemptions for the two oldest minor children and the defendant the exemption for the youngest child on their state and federal tax returns. This order shall be subject to future modification.
7. CHILD CARE — All provable work related child care expenses incurred by the plaintiff shall be shared 67% by the plaintiff and 33% by the defendant.
8. IRS RETURNS — The parties are ordered to annually exchange their complete IRS tax returns by May 15 until there is no longer any obligation for support and alimony.
____________________ CUTSUMPAS, J.